Citation Nr: 0937800	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right index finger 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2008.  This matter came 
back before the Board of Veterans' Appeals (Board) on Remand 
from the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in June 2006.  This 
matter was originally on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

Resolving all doubt in the veteran's favor, his right index 
finger degenerative joint disease is likely related to active 
service.


CONCLUSION OF LAW

Degenerative joint disease of the right index finger was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service Connection 

The Veteran seeks service connection for a right index finger 
disability.  The Veteran contends that he injured his finger 
playing football in the fall of 1969 while aboard the U.S.S. 
Claude V. Rickets.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a right index finger injury is factually shown 
during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings 
or diagnoses of a finger injury during service.  On the 
clinical examination for separation from service, the 
Veteran's upper extremities were evaluated as normal.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current right index finger disability.  X-rays 
taken in December 2008 revealed osteoarthritic changes with 
soft tissue edema PIP joint of the right index finger.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

The Veteran underwent a VA examination in December 2008.  The 
Veteran reported that the Veteran had an injury to his right 
index finger playing football, that the finger was splinted 
and the Veteran returned to football.  The Veteran reported 
that he reinjured his finger again and was told that he had 
chip fracture of the right index finger at PIP joint, and 
again it was splinted.  The finger healed with bulbous joint.  
After review of the claims file and examination of the 
Veteran, the VA examiner diagnosed fracture right index 
finger with severe degenerative joint disease at PIP joint 
and limited joint.  

In February 2009, the examiner opined that it was at least as 
likely as not a result of right index finger disorder and 
stated that the Veteran's injuries occurred while in service, 
that the Veteran fractured his index finger twice in sports-
related activity which resulted in degenerative joint disease 
of the right index finger of the PIP joint seen on x-ray.

In March 2009, the RO requested a clarification of the 
medical opinion from the VA examiner who conducted the April 
2009 VA examination.  The RO specifically noted that the 
rationale given for the medical opinion rendered was not 
supported by the evidence of record.  The RO noted that there 
was no evidence of record showing the Veteran injured his 
right index finger while in service.  The RO stated that a 
medical opinion without supporting documentation does not 
provide the necessary proof to establish a link and stated 
that the examiner must furnish a medical opinion that is 
supported by the evidence of record.

In an April 2009 addendum, the examiner stated that the 
current claims file was reviewed and there were no records of 
military service recorded.  The examiner stated that without 
proper documentation of medical incident (service records 
from Vietnam) in service an opinion could not be stated 
without resorting to speculation.  Veteran's statement that 
he was treated in Vietnam conservatively with a finger splint 
was also noted.

The RO denied service connection on the basis that there was 
no evidence to show that a right index finger disability was 
incurred in or caused by military service and no medical 
evidence showing degenerative joint disease of the right 
index finger manifested to a compensable degree within one 
year of discharge from service.

The Board disagrees.  There is evidence of a right finger 
injury in service.  The Veteran testified that he injured his 
right index finger in service playing football.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson is 
competent to identify a simple condition such as a broken 
leg).  

The Board, therefore, finds that in this case, the Veteran's 
testimony as to his right index finger injury is sufficient 
for a finding that an injury to the right index finger 
occurred in service.  In addition, the evidence is in 
relative equipoise as to whether an in-service right index 
finger injury caused the current degenerative joint disease 
of the right index finger PIP joint.  Initially, the VA 
examiner related the in-service injury to his current 
disability and then stated that an opinion could not be given 
without resorting to speculation.

Accordingly, the Board concludes that resolving all doubt in 
favor of the Veteran, the claim for service connection for 
degenerative joint disease of the right index finger is 
warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a right index finger 
disability is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


